Mr. Justice McDonald delivered the opinion of the court. 3. Vendor and purchaser, § 340* — When joint owner is liable for failure to fulfil contract to sell.. One of the joint owners of real estate who undertakes without authority to contract on behalf of all the owners to sell the property is liable to the purchaser for damages sustained as the result of his inability to perform the contract. 4. Vendor and purchaser, § 343* — what is measure of damages for breach of contract to sell realty. The measure of damages for breach of a contract to sell real estate is the difference between the contract price and what the purchaser had contracted to sell the real estate for to another.